On Petition for Rehearing.
Appellants have filed a petition for rehearing, in which it is contended that this court overlooked a stipulation of the parties by which the exhibits and documentary evidence were made a part of the bill of exceptions, and that they were entitled to have considered and determined the questions illustrated by the exhibits which, in the opinion filed, were not considered. We have reexamined the record, and, as some doubt exists in the minds of some of the members of the court upon the question of whether the exhibits are properly here, we have concluded to take up and determine what counsel for appellants now designates as "the main question on appeal," and which challenges the sufficiency of description of the particular lands of appellants to which water was allotted by the order of the board of directors of the district in its final revision and allotment.
The record book of allotments is in the following form: Each entry line is divided into columns headed, Name of Owner, Address, Description of Land, Water Allotment Acre ft., Remarks. The matter complained of is illustrated by the record in one case which is typical of them all, in which the record shows the proper name and address of the owner, a correct description of 40 acres of land, and an original allotment of 80 acre feet of water, all entered in the appropriate columns. As obviously indicating the action of the board of directors of the district when making the final revision and allotment of water, a line is drawn through the figure "80" and the figure "60" is written directly above it and in the column headed "Remarks" *Page 127 
there is memoranda as follows: "10 acres, no allot. 60 acre feet, final allotment 11/22/21." A minute entry of the proceedings of the board of directors of the district, had at its meeting for the purpose of making its final revision and allotment of water to the lands in the district, is attached to the record book of allotments, wherein reference is made to the particular allotment above referred to as follows: "10 acres no allotment, wet, 30 acres, 2 acre ft. per acre, total allotment 60 acre ft." No change, however, was made in the description of the 40-acre tract of land in either record. Thereafter the proceedings with respect to this allotment were conducted upon the basis that 60-acre feet of water had been allotted to the 40-acre tract of land described, and the 40 acres of land described was subjected to assessments, and sold for nonpayment of the same.
The contention of appellants is that from the records referred to it conclusively appears that 10 acres of land referred to was not benefited by irrigation, and could          8 not be subjected to assessments for the purpose of the district, and that the proceedings resulting in the subsequent sale of the 40-acre tract were void, because there was a sale of 10 acres of land not benefited by the improvement, and the 30 acres which were benefited and subject to assessment were not described. In support of this contention, it is argued that assessments for improvements of this kind must correspond to the benefits resulting to the land assessed, and that an assessment of property which is not benefited is void. This general principle is indisputable. But in applying it to a particular case it is not essential that every part of the property subjected to the assessment shall be directly benefited by the improvement. It is not only competent but necessary to classify property into units for the purpose of estimating benefits, and, unless the classification is arbitrary or unreasonable, the owner may not defeat the assessment by showing that some particular part of the unit assessed is not directly benefited. *Page 128 
The act (Laws Utah 1921, c. 73, § 2) requires the state engineer, in the first instance, to survey and allot water to each 40-acre tract or smaller tract in separate ownership within each legal subdivision, and (section 11 of the same chapter) provides that the final revision and allotment of water shall be to each 40-acre tract or smaller tract in separate ownership within each legal subdivision, and that such final allotment shall be the basis for all assessments, tolls, and charges levied against the land.
It appears plain that the Legislature intended to establish as the units for allotment of water and assessment each 40-acre tract or smaller tract in separate ownership within each legal subdivision. It is doubtful, in view of the statute, whether the board of directors of the district could properly reduce the area of land to which water was allotted below the unit fixed by law. But in our opinion such was not intended or attempted in the present case. The memoranda under the column headed "Remarks" was merely the explanation for reducing the allotment to the 40-acre tract from 80-acre feet to 60-acre feet. The record as completed plainly indicated an allotment of water to the full forty-acre tract of land described in the appropriate column, and was so interpreted and acted upon in the subsequent proceedings whereby the assessments were levied and the property sold.
In discussing the propriety of such apportionments, the Supreme Court of Montana, in Walden v. Bitter Root Irr.Dist., 68 Mont. 281, 217 P. 646, said:
"This method of apportionment has had the benefit of long experience in other states and it is the consensus of opinion that no fairer method has been devised. It cannot be said that the unit selected as a basis, 40 acres or less, is unreasonable or in any wise arbitrary."
The objections to the proceedings on this account cannot be sustained. The conclusion arrived at in the former opinion is adhered to, and the petition for rehearing is denied.
THURMAN, C.J., and STRAUP, HANSEN, and GIDEON, JJ., concur. *Page 129